Citation Nr: 1733855	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-21 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 14, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1992 to February 1994 and from April 1997 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with a 30 percent rating effective July 14, 2010.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to increased ratings for multiple service-connected disabilities, to include PTSD, back, and knees, were raised by the Veteran at the April 2017 Board hearing.  Should the Veteran wish to file a claim in that regard, he should submit one on the proper standardized VA form.


FINDINGS OF FACT

1.  The RO received the Veteran's original claim of service connection for PTSD on April 12, 2004.

2. In a December 2004 rating decision, the RO denied service connection for PTSD, and the Veteran perfected an appeal of this decision to the Board.

3.  In March 2009, the Board denied service connection for PTSD.

4.  The RO received a new claim of service connection for PTSD on July 14, 2010.

5.  In the February 2011 rating decision, the RO granted entitlement to service connection for PTSD with a 30 percent rating effective July 14, 2010.


CONCLUSION OF LAW

The criteria for an effective date of July 13, 2010, but no earlier, for the grant of service connection for PTSD, have been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400 (b)(2).  Additionally, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  VA has amended the regulations to require submissions on standardized claim forms.  However, this change does not apply to the Veteran's appeal.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).

Exceptions to the rule that allow for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the veteran within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).

Analysis

The Veteran contends that a date earlier that July 14, 2010, is warranted for the award of service connection for PTSD.  At the April 2017 Board hearing, he contended that the effective date should be in May 2004, when he separated from service, because he submitted a claim of entitlement to service connection for PTSD in April 2004.

By way of background, the Veteran filed an original claim of entitlement to service connection for PTSD in April 2004.  The RO denied the claim in a December 2004 rating decision, and the Veteran perfected an appeal of this decision.  In a March 2009 decision, the Board denied the PTSD claim based on the absence of a stressor, and this decision was final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  A review of the website for the United States Court of Appeals for Veterans Claims (Court) does not reflect that the Board's decision was appealed.

However, as the Veteran testified at the April 2017 Board hearing, he submitted a new claim of entitlement to service connection for PTSD in 2010 because he believed that new provisions applied to his claim.  The RO received the new claim on July 14, 2010, as evidenced by a report of telephone contact from the Veteran recorded on that day.

After reviewing the evidence of record, the Board finds an effective date of July 13, 2010, but no earlier, for service connection of PTSD is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The regulations regarding service connection for PTSD were changed effective July 13, 2010.  This provision was a revision to the PTSD regulations that allowed for relaxed stressor verification underlying a PTSD diagnosis.  Specifically, such regulations provided for a stressor based on fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  The Court has held that this amendment is "liberalizing."  See Ervin v. Shinseki, 24 Vet. App. 318, 319-20 (2011).  

The RO based the Veteran's grant of service connection for PTSD on this regulation.  Therefore, according to 38 C.F.R. § 3.114(a)(1), the Veteran's PTSD effective date should be July 13, 2010, (the effective date of the liberalizing law) because the Veteran's July 14, 2010 PTSD claim was received within one year from the liberalizing law's effective date.  Benefits may be authorized from the effective date of the liberalizing law, and thus, an effective date earlier than July 13, 2010, is not warranted here.  See 38 C.F.R. § 3.114(a)(1).

In sum, an effective date of one day earlier-July 13, 2010-is warranted.  A preponderance of the evidence is against an earlier effective date because the claim was previously finally denied by the Board, there was no claim filed prior to July 14, 2010, and the liberalizing provisions prohibit a date earlier than the liberalizing law.  Thus, the benefit-of-the-doubt doctrine does not apply and an even earlier effective date is not warranted.



ORDER

An effective date of July 13, 2010, but no earlier, for the award of service connection for PTSD is granted, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


